 Case 2:20-cv-04036-CCC Document 35 Filed 07/14/20 Page 1 of 11 PageID: 715



**NOT FOR PUBLICATION**

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 LORENZO D. C.,                                           Civil Action No. 20-4036 (CCC)

                Petitioner,                                         OPINION

        v.

 THOMAS DECKER, et al.,

                Respondents.



CECCHI, District Judge:

       Presently before the Court is Petitioner Lorenzo D. C.’s (“Petitioner”) motion seeking a

temporary restraining order in this habeas matter. ECF Nos. 17–18. The Government filed

opposition to the motion (ECF No. 21), to which Petitioner replied (ECF Nos. 24–26, 28).

Following an order granting the Government leave to do so, the Government filed a sur-reply. ECF

No. 30. Petitioner thereafter filed a letter on June 12, 2020. ECF No. 34. For the reasons outlined

below, Petitioner’s motion is denied without prejudice.

I. BACKGROUND

       Petitioner is a seventy-seven year old native and citizen of Cuba who first arrived in the

United States at Key West Florida in 1980. ECF No. 21-5 at 5. Upon his arrival at Key West,

Petitioner did not have a valid visa or travel document. Id. Without clear entitlement to enter the

country at that time, Petitioner was paroled into the United States on May 23, 1980. ECF No. 21-

7 at 4. Petitioner has remained in the United States since that time. During his time in the United

States, Petitioner has amassed a considerable criminal record including convictions for sexual



                                                1
 Case 2:20-cv-04036-CCC Document 35 Filed 07/14/20 Page 2 of 11 PageID: 716



abuse in 1989 and 1995, a conviction for the forcible touching of the intimate parts of another in

2014, and pending charges for forcible touching and sexual abuse in New York arising out of his

arrest on July 19, 2019. Id; ECF No. 21-6. Following Petitioner’s release from state pre-trial

detention, Petitioner was arrested by immigration officials at his apartment on February 19, 2020,

and taken into immigration detention at the Hudson County Correctional Facility (the “Facility”).

ECF No. 21-7. At the time of his arrest, Petitioner told immigration officials that he was “in good

health” although he did “have arthritis” and was taking some medication. Id. at 4.

       During his time in the Facility, Petitioner has been seen by medical staff on several

occasions. Upon his transfer into the Facility on February 19, Petitioner received an intake

evaluation, including an initial screening for symptoms of COVID-19. ECF No. 30-1 at 12–30.

Petitioner received additional preliminary medical screenings on February 20, 2020. Id. As part

of these screenings, doctors determined Petitioner to have some musculoskeletal atrophy, arthritis,

and a need for eyeglasses and a bottom bunk placement, but found his condition to be otherwise

normal. Id. Petitioner was prescribed naproxen for his arthritis, but reported no history of lung,

heart, brain, or other serious medical issues. Id. A diagnostic chest x-ray taken of Petitioner on

February 20 indicated that he had a “modestly enlarged heart” and a “right lower lobe atelectasis,”

or partially collapsed lung, but found no sign of tuberculosis or other issues. Id. at 35. On February

23, 2020, shortly after Petitioner arrived at the Facility, he received a routine mental health

evaluation which found him to be “alert and communicative [with] no signs” of any clear mental

health issues, and Petitioner declined further mental health services. Id. at 6–7. Throughout his

time in the Facility, Petitioner was prescribed and provided pain relievers, skin cream, and topical

muscle pain creams to treat his arthritis and pain. Id. at 37–45.




                                                  2
 Case 2:20-cv-04036-CCC Document 35 Filed 07/14/20 Page 3 of 11 PageID: 717



       On March 11, 2020, Petitioner reported to the medical department advising of chronic pain,

apparently related to his arthritis. Id. at 55. He was given an examination and provided pain

medication. Id. Petitioner was examined the next day during a follow up appointment, and was

found to have clear breathing, a regular hear beat, and no issues other than his knee pain, for which

he was provided more pain medication. Id. at 81–82. Petitioner reported no respiratory distress at

that time. Id. at 55. Petitioner was examined again on April 2, 2020, but denied any flu-like

symptoms and had no fever or other sign of illness at that time. Id. at 74. He was seen again on

April 21, 2020, when his vital statistics and breathing were again checked and found to be normal,

with Plaintiff complaining of no issues other than arthritis related knee pain. Id. at 72. On April

29, he received bloodwork related to his arthritis following an examination which showed no signs

of medical issues other than Petitioner’s complaints of knee pain. Id. at 71, 79–80. He was next

seen by nursing staff on May 5, 2020, when he asked to renew his pain medications. Id. at 69. His

vitals were checked and found to be normal, and he reported no respiratory or breathing issues.

Id. He also received a topical muscle rub for his knee on that date. Id. at 78. Since April 18, 2020,

Petitioner has been placed in a single occupancy cell as a preventative measure in light of COVID-

19. ECF No. 30 at 1; ECF No. 30-4 at 2.

       In support of his motion, Petitioner has submitted a report from Dr. Amrita Seehra. See

ECF No. 19-3. According to Dr. Seehra, who has reviewed Petitioner’s records and self-reported

medical history as relayed by his lawyer, Petitioner has previously been hospitalized for a stroke,

which may have been a result of “uncontrolled high blood pressure” as Petitioner’s medical records

indicate a systolic blood pressure which has at times been in the hypertensive range. Id. at 3. Dr.

Seehra further notes that Petitioner’s intake chest x-ray indicated a modestly enlarged heart and a

partially collapsed lower right lung, which “may be a sign of heart disease” or high blood pressure.



                                                 3
 Case 2:20-cv-04036-CCC Document 35 Filed 07/14/20 Page 4 of 11 PageID: 718



Id. The doctor also suggests that the partially collapsed lung could put Petitioner at risk of

pneumonia, which he has been hospitalized for in the past. Id. Dr. Seehra further provides that

Petitioner had previously used an “albuterol inhaler” for shortness of breath, but noted that nothing

to that effect is contained in Petitioner’s jail medical records. Id. Based on his lung issues, age,

self-reported history of hypertension and stroke, Dr. Seehra opines that Petitioner is “significantly

more vulnerable to severe symptoms of COVID-19.” Id. at 4, 7.

II. DISCUSSION

A. Legal Standard

       Injunctive relief is an “extraordinary remedy, which should be granted only in limited

circumstances.” Novartis Consumer Health v. Johnson & Johnson – Merck Consumer Pharms.

Co., 290 F.3d 578, 586 (3d Cir. 2002) (citation omitted). In order to establish entitlement to

injunctive relief in the form of a temporary restraining order, the moving party must:

               demonstrate that “(1) he is likely to succeed on the merits; (2) denial
               will result in irreparable harm; (3) granting the injunction will not
               result in irreparable harm to the defendants; and (4) granting the
               injunction is in the public interest.” Maldonado v. Houston, 157
               F.3d 179, 184 (3d Cir. 1998) (as to a preliminary injunction); see
               also Ballas v. Tedesco, 41 F. Supp. 2d 531, 537 (D.N.J. 1999) (as to
               temporary restraining order). A plaintiff must establish that all four
               factors favor preliminary relief. Opticians Ass’n of America v.
               Independent Opticians of America, 920 F.2d 187 (3d Cir. 1990).

Ward v. Aviles, No. 11-6252, 2012 WL 2341499, at *1 (D.N.J. June 18, 2012). Petitioner, as the

party seeking a temporary restraining order, must first demonstrate a “reasonable probability of

eventual success in the litigation.” Bennington Foods, LLC v. St. Croix Renaissance Grp., LLP,

528 F.3d 176, 179 (3d Cir. 2008) (citation omitted). To satisfy this requirement, “[i]t is not

necessary that the moving party’s right to a final decision after trial be wholly without doubt;

rather, the burden is on the party seeking relief to make a prima facie case showing a reasonable



                                                 4
 Case 2:20-cv-04036-CCC Document 35 Filed 07/14/20 Page 5 of 11 PageID: 719



probability that [he] will prevail on the merits.” Ward, 2012 WL 2341499 at *2 (quoting Oburn v.

Shapp, 521 F.2d 142, 148 (3d Cir. 1975) (quotation marks omitted).

       To the extent that Petitioner’s requested relief is immediate release from detention, the

Third Circuit has, in the past, authorized a district court reviewing a state court conviction via a

habeas corpus petition to enter an order granting bail pending resolution of the petitioner’s habeas

claims. See, e.g., Lucas v. Hadden, 790 F.2d 365 (3d Cir. 1986). In Lucas, the Court of Appeals

recognized that federal courts hearing habeas petitions brought by state prisoners have the

“inherent power . . . to admit a state petitioner to bail pending a ruling on the claims asserted in

[his habeas] petition,” but also noted that this power should only be exercised sparingly. Id. at 367.

The Third Circuit therefore concluded that likelihood of success on the merits alone will not suffice

to warrant release on bail pending habeas review, and a petitioner seeking review must instead

show that he faces “extraordinary” or “exceptional” circumstances which warrant treating him

differently than others so confined. Id. at 367–68. Although the Third Circuit did not define what

constituted an “extraordinary circumstance,” it did recognize that one such circumstance was

presented in Johnston v. Marsh, 227 F.2d 528 (3d Cir. 1955), in which a habeas petitioner

requested bail because he was extremely ill and sought release to enter a hospital for treatment

unavailable in prison. Id. at 366–68.

B. Analysis

       In his motion, Petitioner argues that he should be released from immigration detention

because he has a high likelihood of success on his habeas claims. Specifically, he asserts that he

has been subjected to punitive conditions of confinement without a supporting conviction and that

the Facility in which he is detained and its staff have been deliberately indifferent to his medical

needs in light of his medical history and the threat of COVID-19.



                                                  5
 Case 2:20-cv-04036-CCC Document 35 Filed 07/14/20 Page 6 of 11 PageID: 720



       For an immigration detainee to state a claim for relief based on his medical needs under

the Due Process Clause, he must show both that he has a sufficiently serious medical need and that

jail officials have been deliberately indifferent to that need. See, e.g., Parkell v. Morgan, 682 F.

App’x 155, 159–60 (3d Cir. 2017); King v. Cty. of Gloucester, 302 F. App’x 92, 96 (3d Cir. 2008).

Petitioner’s claim can only succeed if he can show that Respondents acted with deliberate

indifference to that need, i.e., that Respondents “kn[e]w of and disregard[ed] an excessive risk to

inmate health or safety.” Natale v. Camden Cnty. Corr. Facility, 318 F.3d 575, 582 (3d Cir. 2003)

(quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)).

       In determining whether a detainee’s conditions of confinement violate his substantive due

process rights, “the proper inquiry is whether those conditions amount to punishment of the

detainee.” See Bell v. Wolfish, 441 U.S. 520, 535 (1979). The Third Circuit has arrived at a two-

part test for this inquiry, under which the court “must ask, first, whether any legitimate purposes

are served by these conditions, and second, whether these conditions are rationally related to these

purposes.” Hubbard v. Taylor, 538 F.3d 229, 232 (3d Cir. 2008) (citing Union Cnty. Jail Inmates

v. Di Buono, 713 F.2d 984, 992 (3d Cir. 1983)).

       1. Basis for Detention

       Because the potential success for Petitioner’s claims partially rests on the nature of the

Government’s interest in his ongoing detention, this Court must first determine the statutory basis

for Petitioner’s detention. In this matter, Petitioner was paroled into the United States without

being admitted after his arrival at Key West, Florida, in 1980, and is thus an applicant for admission

into the United States. His detention therefore arises out of 8 U.S.C. § 1225(b), which “mandate[s]

detention of applicants for admission until [removal and/or asylum] proceedings have concluded.”

Jennings v. Rodriguez, 130 S. Ct. 830, 842-46 (2018). Absent a violation of Due Process, detention



                                                  6
 Case 2:20-cv-04036-CCC Document 35 Filed 07/14/20 Page 7 of 11 PageID: 721



under the statute is mandatory throughout removal or asylum proceedings before an immigration

judge and the BIA. Id. Detainees held under the statute have no statutory entitlement to a bond

hearing unless their Due Process rights are violated. Id. Courts in this district have further found

that “arriving aliens, like Petitioner, who are denied admission to the United States and taken into

custody by DHS at a port of entry are, as a matter of law, deemed to have never entered the United

States; instead they are legally treated as if stopped at the border. . . . As a result, they are entitled

to something less than the full array of rights usually conferred by the Due Process Clause.” Tuser

E. v. Rodriguez, 370 F. Supp. 3d 435, 442 (D.N.J. 2019) (citations and quotation marks omitted);

see also Jennings, 138 S. Ct. at 837 (arriving aliens paroled into the United States “shall not be

regarded as [admitted],” and when the Government determines that the purpose of the parole has

been fulfilled, “the alien shall forthwith . . . be returned to the custody from which he was paroled

and thereafter . . . continue to be dealt with in the same manner as that of any other applicant for

admission”). As the Government’s interest in implementing its immigration policy relates to the

ability to control who is granted or denied entry into the United States, the Government has an

interest in detaining aliens pending a determination on their admissibility or removability. See,

e.g., Jennings, 138 S. Ct. at 837, 843–46; Zadvydas v. Davis, 533 U.S. 678, 693-95 (2001); Demore

v. Kim, 538 U.S. 510, 521-22, 530 (2003).

        2. Conditions of Confinement

        Petitioner first argues that his conditions of confinement amount to unconstitutional

punishment without a supporting conviction in violation of the Due Process Clause. To show a

likelihood of success on the merits of this claim, Petitioner must show either that the Facility and

its staff acted with an express intent to punish him or that his conditions of confinement are

arbitrary, purposeless, or excessive and are therefore unreasonable in light of the Government’s



                                                    7
 Case 2:20-cv-04036-CCC Document 35 Filed 07/14/20 Page 8 of 11 PageID: 722



interest in his detention. See, e.g., Stevenson v. Carroll, 495 F.3d 62, 67–68 (3d Cir. 2007). As

discussed above, the Government has a legitimate interest in detaining Petitioner pursuant to

Section 1225(b) until his removal and asylum proceedings have concluded. As Petitioner has not

alleged an express intent to punish him on the part of Respondents, he must therefore present facts

indicating that his current conditions of confinement are arbitrary, purposeless, or excessive in

light of that clear interest in his detention.

        Having reviewed the conditions currently in place at the Hudson County Correctional

Facility, this Court concludes that Petitioner has failed to show that his conditions of confinement

are arbitrary, purposeless, or excessive, and he is therefore unlikely to succeed on his conditions

of confinement claim. This Court reaches that conclusion after considering the numerous concrete

steps taken by the Facility to mitigate and alleviate the threat COVID-19 poses to its detainee

population in general and to Petitioner specifically. Since the onset of the COVID-19 pandemic,

the Facility has placed its facility physician on call “on a 24-hour basis” and has increased medical

staff to ensure that nursing staff is on-site at all times. ECF No. 30-3 at 2. Since March 2020, the

Facility has also stopped accepting immigration detainees who were detained at the border, or who

were detained inside the United States and “have not been tested for COVID-19 and medically

cleared.” Id. at 5. All new inmates or detainees are examined by a nurse during admission and are

denied entry if they have a fever above 100.4 degrees and are provided hand sanitizer before entry.

Id. The Facility has similarly instituted checks for staff and vendors, all of whom have their

temperatures checked outside the Facility and are denied admission if they have a fever. Id. at 6.

The Facility has additionally limited or suspended entry into the Facility by guests, volunteers, and

tours. Id. at 6–7.




                                                 8
 Case 2:20-cv-04036-CCC Document 35 Filed 07/14/20 Page 9 of 11 PageID: 723



        The Facility has also increased cleaning and sanitization, obtained additional supplies,

expanded health monitoring of all inmates and detainees, acquired appropriate masks and

protective equipment for staff, provided all detainees with surgical masks, handed out increased

soap rations, disseminated additional soap and disinfectant wipes upon request, and adopted testing

and treatment protocols for detainees. Id. at 5–12. Pursuant to these protocols, inmates and

detainees who show or report symptoms consistent with COVID-19 are “immediately evaluated

by medical staff.” Id. at 9. The Facility liberally tests those showing symptoms. Id. Those who

test positive and do not require hospitalization are moved to a quarantined detention area and are

provided treatment, which can include medication where appropriate. Id.           Those who are

symptomatic or test positive are monitored on a daily basis and evaluated for placement in a

hospital if their symptoms so require. Id. at 9–10. Those who test positive or are symptomatic are

kept in quarantine for at least fourteen days, and those in this quarantine unit are confined in a

manner that permits social distancing. Id. at 10. Those who are asymptomatic but have been

exposed to a confirmed COVID-19 case are housed together and have their movement restricted

for fourteen days or until they show symptoms and are moved into quarantine. Id. Even among

those without exposure or symptoms, most detainees have been moved to single occupancy cells,

in which they remain for most of the day aside from two thirty-minute periods out of their cells.

Id. at 3–5. Inmates with identified health risks are housed in single occupancy cells and all staff

“who work with those inmates and detainees are using full PPE including suits, N95 masks[,] and

gloves.” Id. at 12.

        In light of these substantial steps taken to protect the detainee population in general and

those with heightened risk, the conditions under which Petitioner is housed appear to be rationally

related to the Government’s interest in detaining arriving aliens subject to removal proceedings.



                                                 9
Case 2:20-cv-04036-CCC Document 35 Filed 07/14/20 Page 10 of 11 PageID: 724



Those conditions are specifically tailored, following Centers for Disease Control and Prevention

(“CDC”) guidance, to protect the inmate and detainee population from COVID-19 and to mitigate

the threat the virus poses to those who become infected. As the conditions of Petitioner’s

confinement are rationally related to the Government’s interest in detaining him, Petitioner has

failed to show that he is likely to succeed on the merits of his conditions of confinement claim.

Daniel R.-S. v. Anderson, No. 20-3175 (CCC), 2020 WL 2301445, at *7 (D.N.J. May 8, 2020).

       3. Deliberate Indifference to Medical Needs

       Given the medical treatment and monitoring Petitioner has received, as well as the COVID-

19 protocols outlined above, Petitioner has likewise failed to show a reasonable likelihood of

success on the merits of his deliberate indifference to medical needs claim. Although this Court

is sympathetic to the threats which may be posed to detainees by the COVID-19 pandemic, and

acknowledges that Petitioner does have ongoing medical needs, nothing Petitioner has provided

indicates that the Facility and its staff have been deliberately indifferent to Petitioner’s medical

needs. As outlined above, the Facility has taken numerous steps towards mitigating the threat of

COVID-19, including placing Petitioner in a single occupancy cell. Additionally, Petitioner’s

medical records clearly indicate that the Facility has been monitoring his health and have

repeatedly questioned him regarding any issues with his breathing and have monitored his vital

statistics even on those occasions when he has sought medical aid for entirely separate issues, such

as his arthritis. The Facility and its medical department have further provided Petitioner with

various medications and treatments for his arthritis, the only medical issue Petitioner self-reported

to the staff upon his arrival at the Facility, and have otherwise treated his health issues as they have

been raised. In light of Petitioner’s medical records, and the steps the Facility has taken to protect

him and the entire Facility’s detainee and inmate population, it does not appear that Petitioner will



                                                  10
    Case 2:20-cv-04036-CCC Document 35 Filed 07/14/20 Page 11 of 11 PageID: 725



be able to show that staff recklessly disregarded Petitioner’s health or the risks posed to him by

COVID-19, and Petitioner has therefore not shown a likelihood of success on the merits of his

medical indifference claim.

         Petitioner has failed to show a likelihood of success on the merits of the two claims on

which he has based his request for a temporary restraining order. 1 Accordingly, he is not entitled

to a temporary restraining order at this time and his motion is denied. 2 Daniel R.-S., 2020 WL

2301445 at *5–7.

III. CONCLUSION

         For the reasons expressed above, Petitioner’s motion seeking a temporary restraining order

(ECF No. 17) is DENIED WITHOUT PREJUDICE. An appropriate order follows.



DATE: July 14, 2020




                                                          CLAIRE C. CECCHI, U.S.D.J.



1
  As Petitioner has failed to meet his burden with respect to the likelihood of success on the merits,
the Court need not address the remaining factors. See Reilly v. City of Harrisburg, 858 F.3d 173,
179 (3d Cir. 2017).
2
  The Third Circuit has recently reiterated that the relief available via a temporary restraining order
is “ordinarily [limited to] temporarily preserving the status quo,” and that injunctive relief going
beyond maintaining the status quo, such as the outright release of a detained alien, must instead
normally be obtained through a motion seeking a preliminary injunction. Hope v. Warden York
Cnty. Prison, 956 F.3d 156, 160–62 (3d Cir. 2020). Because the standard that applies to the grant
of a temporary restraining order overlaps with the standard which is applied when a party seeks a
preliminary injunction, this Court’s reasoning would be equally applicable to the extent that
Petitioner’s motion is in effect, if not name, a motion seeking a preliminary injunction. See Wincup
Holdings, Inc. v. Hernandez, No. 04-1330, 2004 WL 953400, at *2 (E.D. Pa. 2004) (“[T]he
standard for determining the applicability of a temporary restraining order is identical to the test
for determining the applicability of a preliminary injunction.”); see also Ward, 2012 WL 2341499
at *1. Based on the analysis provided in the Opinion, this Court finds that injunctive relief is not
warranted in this matter at this time.
                                                  11
